

116 HR 3543 IH: Ensuring Access to Counseling and Training for All Small Businesses Act of 2019
U.S. House of Representatives
2019-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3543IN THE HOUSE OF REPRESENTATIVESJune 27, 2019Mr. Golden introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo ensure that certain entrepreneurial development services of the Small Business Administration
			 are made available to cannabis-related legitimate businesses and service
			 providers, and for other purposes.
	
 1.Short titleThis Act may be cited as the Ensuring Access to Counseling and Training for All Small Businesses Act of 2019. 2.Definitions relating to cannabis-related legitimate businesses and service providersSection 3 of the Small Business Act (15 U.S.C. 632) is amended by adding at the end the following new subsection:
			
 (ff)Definitions relating to cannabis-Related legitimate businesses and service providersIn this Act: (1)CannabisThe term cannabis has the meaning given the term marihuana in section 102 of the Controlled Substances Act.
 (2)Cannabis productThe term cannabis product means any article which contains cannabis, including an article which is a concentrate, an edible, a tincture, a cannabis-infused product, or a topical.
 (3)Cannabis-related legitimate businessThe term cannabis-related legitimate business means a manufacturer, producer, or any person or company that is a small business concern and that—
 (A)engages in any activity described in subparagraph (B) pursuant to a law established by a State or a political subdivision of a State, as determined by such State or political subdivision; and
 (B)participates in any business or organized activity that involves handling cannabis or cannabis products, including cultivating, producing, manufacturing, selling, transporting, displaying, dispensing, distributing, or purchasing cannabis or cannabis products.
 (4)ManufacturerThe term manufacturer means a person who manufactures, compounds, converts, processes, prepares, or packages cannabis or cannabis products.
 (5)ProducerThe term producer means a person who plants, cultivates, harvests, or in any way facilitates the natural growth of cannabis.
 (6)Service providerThe term service provider— (A)means a business, organization, or other person that—
 (i)sells goods or services to a cannabis-related legitimate business; or (ii)provides any business services, including the sale or lease of real or any other property, legal or other licensed services, or any other ancillary service, relating to cannabis; and
 (B)does not include a business, organization, or other person that participates in any business or organized activity that involves handling cannabis or cannabis products, including cultivating, producing, manufacturing, selling, transporting, displaying, dispensing, distributing, or purchasing cannabis or cannabis products.
 (7)StateThe term State means each of the several States, the District of Columbia, Puerto Rico, and any territory or possession of the United States..
		3.Entrepreneurial development services for cannabis-related legitimate businesses and service
			 providers
 (a)Small business development centersSection 21(c) of the Small Business Act (15 U.S.C. 648(c)) is amended by adding at the end the following new paragraph:
				
 (9)Services for cannabis-related legitimate businesses and service providersA small business development center may not decline to provide services to an otherwise eligible small business concern under this section solely because such concern is a cannabis-related legitimate business or service provider..
 (b)Women’s business centersSection 29 of the Small Business Act (15 U.S.C. 656) is amended by adding at the end the following new subsection:
				
 (p)Services for cannabis-Related legitimate businesses and service providersA women’s business center may not decline to provide services to an otherwise eligible small business concern under this section solely because such concern is a cannabis-related legitimate business or service provider..
 (c)SCORESection 8(b)(1)(B) of the Small Business Act (15 U.S.C. 637(b)(1)(B)) is amended by adding at the end the following new sentence: The head of the SCORE program established under this subparagraph may not decline to provide services to an otherwise eligible small business concern solely because such concern is a cannabis-related legitimate business or service provider..
 (d)Veteran Business Outreach CentersSection 32 of the Small Business Act is amended (15 U.S.C. 657b) is amended by adding at the end the following new subsection:
				
 (h)Services for cannabis-Related legitimate businesses and service providersA Veteran Business Outreach Center may not decline to provide services to an otherwise eligible small business concern under this section solely because such concern is a cannabis-related legitimate business or service provider..
			